                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


 LONNIE BILLARD,

                             Plaintiff,

 v.
                                                             Civil Action No. 3:17-0011
 CHARLOTTE CATHOLIC HIGH
 SCHOOL, et. al. MECKLENBURG
 AREA CATHOLIC SCHOOLS, and
 ROMAN CATHOLIC DIOCESE OF
 CHARLOTTE,

                             Defendants.




                    NOTICE OF SUBSTITUTION OF COUNSEL

       In accordance with Local Civil Rule 83.1(g), attorneys John G. McDonald and

Meredith A. Pinson of McGuireWoods LLP respectfully request the Clerk of the Court to

withdraw their appearances as counsel for the above-captioned defendants (collectively,

the “Defendants”). Attorney Joshua A. Davey from Troutman Pepper Hamilton Sanders

LLP, and formerly with McGuireWoods, has been involved as counsel for Defendants

since the inception of this case and will continue that representation. Mr. Davey certifies

by his signature below that, he is aware of and will comply with all pending deadlines in

this action.




                                    1
      Case 3:17-cv-00011-MOC-DCK Document 70 Filed 09/03/21 Page 1 of 3
Dated: September 3, 2021       Respectfully submitted,

                             s/ John G. McDonald
                            John G. McDonald (N.C. Bar No. 23848)
                            McGUIREWOODS LLP
                            201 North Tryon Street, Ste. 3000
                            Charlotte, North Carolina 28202
                            704-343-2276
                            Email: jmcdonald@mcguirewoods.com

                             s/ Meredith A. Pinson
                            Meredith A. Pinson (N.C. Bar No. 39990)
                            McGUIREWOODS LLP
                            201 North Tryon Street, Ste. 3000
                            Charlotte, North Carolina 28202
                            704-343-2276
                            E-mail: mpinson@mcguirewoods.com


                             s/ Joshua D. Davey
                            Joshua D. Davey (N.C. Bar No. 35246)
                            TROUTMAN PEPPER HAMILTON SANDERS LLP
                            301 S. College St., 34th Floor
                            Charlotte, North Carolina 28202
                            704-916-1503
                            E-mail: joshua.davey@troutman.com
                            Counsel for Defendants




                                    2
      Case 3:17-cv-00011-MOC-DCK Document 70 Filed 09/03/21 Page 2 of 3
                            CERTIFICATE OF SERVICE

       I certify that I have electronically filed the foregoing Notice of Substitution of
Counsel with the CM/ECF system, which will send electronic notification to counsel of
record for all parties.


Dated: September 3, 2021            Respectfully submitted,


                                  s/ Joshua D. Davey
                                 Joshua D. Davey (N.C. Bar No. 35246)
                                 TROUTMAN PEPPER HAMILTON SANDERS LLP
                                 301 S. College St., 34th Floor
                                 Charlotte, North Carolina 28202
                                 704-916-1503
                                 E-mail: joshua.davey@troutman.com
                                 Counsel for Defendants




                                   3
     Case 3:17-cv-00011-MOC-DCK Document 70 Filed 09/03/21 Page 3 of 3
